Case 1:18-cv-22204-KMW Document 30 Entered on FLSD Docket 04/25/2019 Page 1 of 1



                          UNITED STATES DISTRICT CO URT
                          SO UTHERN DISTRICT O F FLORIDA
                           Case No.18-22204-CIV-W ILLIAMS

  REVERSE M O RTGAGE SO LUTIO NS,INC.,

         Plainti#,

 VS.

 ALEIDA C.NUNEZ,
      Defendant.
                                      /

                                   FINAL JUDG M ENT

         THIS M ATTER is before the Courtfollowing the entry ofan orderreversing and

 remandingthis actionto the BankruptcyCourtforfurtheradjudication consistentwith
 this Coud'sOrder(DE 28). Pursuantto Fed.R.Civ.P.58,and the Coud's Order
 reversing and remanding to Bankruptcy Court(DE 28),itis ORDERED AND
 A DJUDG ED as follows:

               This m atter is REVER SED A ND R EM A N DED forfudherproceedings in

 accordancewiththe Court'sOrder(DE 28).
         2.    AIIrem aining m otions are DENIED AS M OOT. The Clerk ofthe Coud is

 directed to CLOSE this case.

         DO NE AND ORDERED in Cham bers in M iam i,Florida,this        day ofApril,

 2018.


                                               KATH LE  M .W ILLIA M S
                                               UNITED TATES DISTRICT JUDG E
